UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4260



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CYNTHIA BEASLEY O’BRIANT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (CR-04-52)


Submitted:   February 6, 2006          Decided:     February 15, 2006


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cynthia Beasley O’Briant appeals her twenty-seven month

sentence imposed following a guilty plea to embezzlement, in

violation of 18 U.S.C. § 656 (2000).    We affirm.

          O’Briant contends her sentence was not reasonable. After

United States v. Booker, 125 S. Ct. 738 (2005), courts must

calculate the appropriate guideline range, consider the range in

conjunction with other relevant factors under the guidelines and 18

U.S.C. § 3553(a) (2000), and impose a sentence.   If a court imposes

a sentence outside the guideline range, the court must state its

reasons for doing so.   United States v. Hughes, 401 F.3d 540, 547

(4th Cir. 2005).   We review such a sentence for reasonableness.

See Booker, 125 S. Ct. at 764-67.

          Here, the district court’s sentencing was appropriate

under Hughes.   Because O’Briant’s sentence was at the low end of

the advisory guidelines range and below the statutory maximum* for

the offense, we conclude her sentence was reasonable. Accordingly,

we affirm O’Briant’s sentence.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED



     *
      The statutory maximum for 18 U.S.C. § 656 (2000) is thirty
years. See 18 U.S.C. § 656 (2000).

                               - 2 -